 
Exhibit 10.1
 
 
 
THIS AMENDMENT NO. 1 (THIS "AMENDMENT") TO THE AMENDED AND RESTATED RESEARCH,
DEVELOPMENT AND SUPPLY AGREEMENT (THE "AGREEMENT") IS ENTERED INTO, AS OF THIS
15th DAY OF APRIL, 2009, BY AND BETWEEN:


EPIR Technologies, Inc., a corporation incorporated under the laws of the State
of Illinois and having its main place of business at 590 Territorial Drive, Unit
B,
Bolingbrook, IL 60440 (hereafter referred to as "EPIR"), as the first party,


AND


Sunovia Energy Technologies, Inc., a company incorporated under the laws of the
state of Nevada and having its main place of business at: 6408 Parkland Drive
Suite 104, Sarasota, Florida 34243 (hereafter referred to as "SETI"), as the
second party.  EPIR and SETI are jointly referred to hereafter as the "Parties"
and individually referred to as a "Party".  Capitalized terms used but not
defined herein shall have the meanings ascribed to such terms in the Agreement.


PREAMBLE


Whereas, EPIR and SETI are parties to the Agreement pursuant to which (i) EPIR
is required to develop New Technologies and EPIR Products, develop the necessary
manufacturing processes for the EPIR Products and manufacture and supply EPIR
Independent Products to SETI, and (ii) SETI is required to develop products that
will require the use of EPIR Products or EPIR Independent Products as critical
elements thereof and develop distribution channels for such products;


Whereas, as of the date hereof, SETI has made all Scheduled Payments to EPIR
pursuant to the terms and conditions of the Agreement, including Section 6.1 of
the Agreement, in the aggregate amount of approximately (six million, seven
hundred thousand dollars) $6,700,000.00;


Whereas, all payments received from SETI by EPIR are to be used to cover the
operating expenses of EPIR towards the research, development and creation of the
mass manufacturing processes for the solar technologies;


Whereas, SETI desires to amend the Agreement and, in consideration thereof, (i)
accelerate its payment of the June 1, 2009 Scheduled Payment and (ii) issue and
deliver to EPIR warrants for the purchase of SETI common stock, as more
specifically described in the Warrant attached hereto as Exhibit A (the
“Warrant”); and


Whereas, EPIR desires to amend the Agreement and, in consideration thereof,
accept (i) the accelerated payment of the June 1, 2009 Scheduled Payment and
(ii) warrants for the purchase of SETI common stock, as further described below.


NOW, THEREFORE, in consideration of the mutual covenants contained herein, and
other valuable consideration, the receipt and sufficiency of which is
acknowledged, the Parties hereby agree as follows:


1.  
SETI Obligations.  In exchange for, and as an integral part of, EPIR's entering
into this Amendment, SETI shall deliver (or caused to be delivered) to EPIR, for
no cash or other consideration (except as set forth herein):

 
 
 
 
1

--------------------------------------------------------------------------------

 
 

 
a.  
the June 1, 2009 Scheduled Payment (as set forth in Schedule A-1 of the
Agreement) within seventy-two (72) hours of the Parties' execution of this
Amendment, one million dollars ($1,000,000.00) (the "Accelerated Payment") by
wire transfer of immediately available funds to a bank account designated by
EPIR; and
b.  
the executed Warrant, and the Warrant shall be in full force and effect.




2.  
Amendment to Section 6.1 of the Agreement.  Pursuant to Section 21.1 of the
Agreement, immediately upon the date in which EPIR receives the Accelerated
Payment pursuant to Section 1(a) hereof, and without any further action by the
Parties, Section 6.1 of the Agreement shall be amended by adding the following
new paragraph of text after the second paragraph of text:



"Notwithstanding anything to the contrary set forth in this Agreement, SETI, in
its sole discretion, shall, without limitation and subject to the applicability
of all of the forgoing provisions of this Section 6.1 (i.e., accrual of interest
for late payments), satisfy any or all of the August 1, 2009, October 1, 2009,
December 1, 2009 and/or March 1, 2010, one million dollars ($1,000,000.00)
Scheduled Payments set forth in Exhibit A-1 by delivering to EPIR one (1) of the
following: (y) one million dollars ($1,000,000.00) cash by wire transfer of
immediately available funds, or (z) a number of shares of restricted common
stock of SETI (the "Scheduled Payment Shares") equal to the quotient of one
million dollars ($1,000,000.00), divided by the Conversion Price; provided that
SETI's forgoing optional cash/stock payment rights shall only apply to the
August 1, 2009, October 1, 2009, December 1, 2009 and March 1, 2010 Scheduled
Payments and that SETI shall not have such optional cash/ stock payment rights
with respect to any of the other Scheduled Payments; provided further that to
the extent any Scheduled Payment Shares are to be issued to EPIR pursuant to and
in connection with this paragraph, SETI and EPIR acknowledge and agree to
provide representations and warranties to the other party that are customary in
similar transactions, and that (1) such Scheduled Payment Shares shall be, upon
issuance, duly and validly issued, fully paid and nonassessable, free and clear
of all taxes, liens and charges with respect to the issuance thereof, and (2)
EPIR shall have rights, and SETI shall have obligations, over and in respect of
such Scheduled Payment Shares that are substantially similar to EPIR's rights,
and SETI's obligations, respectively, over and in respect of the SETI
Shares.  For purposes of this paragraph, the "Conversion Price" shall be an
amount equal to the product of seventy-five percent (.75), multiplied by the
average closing price on the NASDAQ Over-The-Counter Bulletin Board for shares
of common stock of SETI during the previous twenty (20) trading days prior to
such Scheduled Payment Date.  By way of example only, assuming that the average
closing price on the NASDAQ Over-The-Counter Bulletin Board for shares of common
stock of SETI during the previous twenty (20) trading days prior to a Scheduled
Payment Date is ten cents ($0.10), then the number of Scheduled Payment Shares
shall be calculated as follows:


$1,000,000.00 ÷ ($0.10 x .75) = 13,333,333 million shares of common stock of
SETI"


Notwithstanding anything to the contrary set forth in this Amendment, including
this Section 2, if the Accelerated Payment has not been received by EPIR prior
to EPIR's receipt of the Warrants, the Agreement shall not be amended and this
Section 2 shall have no force and effect.
 
 
 
 
2

--------------------------------------------------------------------------------

 
 

 
3.  
No Other Changes.  Except as specifically amended by this Amendment, the
Agreement and the Exhibits and Schedules attached thereto shall remain in full
force and effect.  Terms not defined herein shall have the meaning as defined in
the Agreement.



4.  
No Waiver.  The execution and delivery of this Amendment shall not, except as
expressly provided herein, constitute a waiver of any provision of, or operate
as a waiver of any right, power or remedy of either Party under the Agreement.



5.  
Headings.  The section headings contained in this Amendment are inserted for
convenience only and shall not affect in any way the meaning or interpretation
of this Amendment.



6.  
Severability.  If any provision of this Amendment is deemed to be invalid, such
provision shall be deemed to be invalid only to extent of such invalidity,
without invalidating the remainder of the Amendment.



7.  
Counterparts.  This Amendment may be executed in one or more counterparts each
of which shall be deemed an original but all of which together shall constitute
one and the same instrument.



8.  
Representations.  Each Party warrants and represents to the other Party, as of
the date hereof and as of the date the Warrants are issued, that: (i) such Party
has all necessary corporate power and authority to execute and deliver this
Amendment, to perform its obligations hereunder and under the Agreement (as
amended) and to consummate the transactions contemplated hereby and thereby, and
(ii) the execution and delivery of this Amendment by such Party and the
consummation by such Party transactions contemplated hereby and under the
Agreement (as amended) (a) have been duly and validly authorized by all
necessary corporate action, and no other corporate proceedings or actions are
necessary to authorize this Amendment or to consummate the transactions
contemplated hereby or under the Agreement (as amended)and (b) do not and will
not, with or without the giving of notice or lapse of time, or both (1) violate
any provision of law, statute, rule or regulation to which such Party is
subject, (2) violate any order, judgment or decree applicable such Party, or (c)
conflict with, or result in a breach of default under, any term or condition of
any agreement or other instrument to which such Party is a party or by which
such Party is bound.





[Signature page to follow]
 
 
 
 
 
3

--------------------------------------------------------------------------------

 
 
 
 
IN WITNESS WHEREOF, the Parties have executed this Amendment as of the date
first set forth above.



SUNOVIA ENERGY TECHNOLOGIES, INC.      EPIR TECHNOLOGIES, INC:                  
             
SIGNATURE: /s/ CARL SMITH  
   
SIGNATURE: /s/ SIVALINGAM SIVANANTHAN
 
NAME: CARL SMITH   
   
NAME: SIVALINGAM SIVANANTHAN
 
TITLE:
   
TITLE: 
  DATE:        DATE:  


   
WITNESS SIGNATURES:
                                                                                                       

         
/s/
   
/s/
 
SIGNATURE OF SETI WITNESS  
   
SIGNATURE OF EPIR WITNESS
 
PRINTED NAME OF WITNESS 
   
PRINTED NAME OF WITNESS
 




  



                                                                                    

 
 
 
4